In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                     Filed: August 31, 20171
                           Refiled in Redacted Form: February 7, 2018

* * * * * * * * * * * *                    *         PUBLISHED
C.B. and C.B., as Best Friends of Their    *
Son, E.B., a Minor,                        *         Chief Special Master Dorsey
                                           *
                                           *         No. 08-131V
             Petitioners,                  *
                                           *         Denial of Entitlement; Measles, Mumps
 v.                                        *         & Rubella (“MMR”) Vaccine; Hepatitis
                                           *         A (“Hep A”) Vaccine; Varicella
SECRETARY OF HEALTH                        *         Vaccine; Autistic Disorder (“AD”);
AND HUMAN SERVICES,                        *         Residual Human DNA Fragments;
                                           *         HERV-K Fragments; Insertional
             Respondent.                   *         Mutagenesis; Autoimmunity.
* * * * * * * * * * * * *
John F. McHugh, Law Office of John McHugh, New York, NY, for petitioners.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                             DECISION DISMISSING PETITION

       On April 24, 2014, petitioners filed a notice of compliance in which they agreed to be
bound by the ruling in the J.M. et al. (02-10V) case.

       On August 31, 2017, I ruled against petitioners in J. M. et al. A copy of that decision is
attached hereto as Appendix A and is incorporated herein.

       Accordingly, petitioners are bound by that decision, and this case is DISMISSED. In the
absence of a motion for review,2 the Clerk of the Court SHALL ENTER JUDGMENT in
accordance with this decision.

1
 When this decision was originally filed, I advised the parties of my intent to post it on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of
2002. 44 U.S.C. §3501 note (2012) (Federal management and Promotion of Electronic
Government Services). In accordance with Vaccine Rule 18(b), petitioners filed a motion to
redact certain information. This decision is being reissued with minimal changes, including
redaction of the petitioners’ name in the case caption to initials and redaction of the lead omnibus
case name to initials. Except for those changes and this footnote, no other substantive changes
have been made.

2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 1
IT IS SO ORDERED.

                    s/Nora Beth Dorsey
                    Nora Beth Dorsey
                    Chief Special Master




                       2